ALLOWANCE
The Examiner was persuaded by the arguments filed on 3/3/21, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1, 4, 11, and 15 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The closest prior art references identified by the Examiner were relied upon in the Office action dated 12/4/20. Each of these references discloses various aspects of the claimed invention:
Wang (“Understanding tables on the web”, see PTO-892 dated 3/2/19) discloses, inter alia, a system for estimating the schema within an unlabeled or incomplete table.
Settles (“Active learning literature survey”, cited by Applicant in the specification at [7]) discloses, inter alia, an overview of active machine learning.
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
wherein the estimation unit estimates the meaning of the table based on the estimated meaning of the column and the model, ...
wherein a value of each explanatory variable is determined as "1" when corresponding meaning of a column is included in the table to be input, or determined as "0" when corresponding meaning of a column is not included in the table to be input, and
wherein the estimation unit sequentially selects the meaning one by one from the set, calculates a certainty that a selected meaning corresponds to the meaning of the table to be Tx, and determines the meaning with the highest certainty as the meaning of the table to be input.

Independent claims 11 and 15 contain similar limitations to those in claim 1 noted above and are allowable for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124